--------------------------------------------------------------------------------

Exhibit 10.1

KRANEM CORPORATION
STOCK INCENTIVE PLAN

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      PAGE 1. PURPOSE OF THE PLAN 1 2. ADMINISTRATION 1   2.1 Administrator 1  
2.2 Plan Awards; Interpretation; Powers of Administrator 1   2.3 Binding
Determinations 2   2.4 Reliance on Experts 2   2.5 Delegation 2 3. ELIGIBILITY 2
4. STOCK SUBJECT TO THE PLAN 3   4.1 Shares Available 3   4.2 Share Limits 3  
4.3 Replenishment and Reissue of Unvested Awards 3   4.4 Reservation of Shares 3
5. OPTION GRANT PROGRAM 3   5.1 Option Grants in General 3   5.2 Types of
Options 3   5.3 Option Price 4   5.4 Vesting; Term; Exercise Procedure 5   5.5
Limitations on Grant and Terms of Incentive Stock Options 5   5.6 Limits on 10%
Holders 5   5.7 Effects of Termination of Employment on Options 6   5.8 Option
Repricing/Cancellation and Regrant/Waiver of Restrictions 6   5.9 Early Exercise
Options 6 6. STOCK AWARD AND STOCK UNIT AWARD PROGRAM 7   6.1 Stock Awards and
Stock Unit Awards in General 7   6.2 Provisions Applicable to Stock Awards 7  
6.3 Vesting 7   6.4 Term 7   6.5 Fractional Shares 7   6.6 Termination of
Employment; Return to the Corporation; Cancellation 7   6.7 Waiver of
Restrictions. 8 7. PROVISIONS APPLICABLE TO ALL AWARDS 8   7.1 Rights of
Eligible Persons, Participants and Beneficiaries 8   7.2 No Transferability;
Limited Exception to Transfer Restrictions 8   7.3 Adjustments; Changes in
Control 9   7.4 Termination of Employment or Services 11   7.5 Compliance with
Laws 11   7.6 Tax Matters 12   7.7 Plan and Award Amendments, Termination and
Suspension 13   7.8 Privileges of Stock Ownership 14   7.9 Stock-Based Awards in
Substitution for Awards Granted by Other Corporation 14   7.10 Effective Date of
the Plan 14   7.11 Term of the Plan 14   7.12 Governing Law/Severability 14  
7.13 Captions 14   7.14 Non-Exclusivity of Plan 14   7.15 No Restriction on
Corporate Powers 14   7.16 Other Company Compensation or Benefit Programs 15 8.
DEFINITIONS 15

-i-

--------------------------------------------------------------------------------

KRANEM CORPORATION
STOCK INCENTIVE PLAN

PREFACE

This Plan is divided into two separate equity programs: (1) the option grant
program set forth in Section 5 under which Eligible Persons (as defined in
Section 3) may, at the discretion of the Administrator, be granted Options, and
(2) the stock award and stock unit award program set forth in Section 6 under
which Eligible Persons may, at the discretion of the Administrator, be awarded
restricted or unrestricted shares of Common Stock or Stock Units. Section 2 of
this Plan contains the general rules regarding the administration of this Plan.
Section 3 sets forth the requirements for eligibility to receive an Award grant
under this Plan. Section 4 describes the capital stock of the Corporation that
may be subject to Awards granted under this Plan. Section 7 contains other
provisions applicable to all Awards granted under this Plan. Section 8 provides
definitions for certain capitalized terms used in this Plan and not otherwise
defined herein.

1.

PURPOSE OF THE PLAN.

   

The purpose of this Plan is to promote the success of the Corporation and the
interests of its stockholders by providing a means through which the Corporation
may grant equity-based incentives to attract, motivate and retain certain
officers, employees, directors and other eligible persons and to further link
the interests of Award recipients with those of the Corporation’s stockholders
generally.

    2.

ADMINISTRATION.


  2.1

Administrator. This Plan shall be administered by and all Awards under this Plan
shall be authorized by the Administrator. The “Administrator” means the Board or
one or more committees appointed by the Board or another committee (within its
delegated authority) to administer all or certain aspects of this Plan. Any such
committee shall be comprised solely of one or more directors or such number of
directors as may be required under applicable law. A committee may delegate some
or all of its authority to another committee so constituted. The Board or a
committee comprised solely of directors may also delegate, to the extent
permitted by any applicable law, to one or more officers of the Corporation, its
powers under this Plan (a) to designate the officers and employees of the
Corporation and its Affiliates who will receive grants of Awards under this
Plan, and (b) to determine the number of shares subject to, and the other terms
and conditions of, such Awards. The Board may delegate different levels of
authority to different committees with administrative and grant authority under
this Plan. Unless otherwise provided in the bylaws of the Corporation: (x) a
majority of the members of the acting Administrator shall constitute a quorum,
and (y) the vote of a majority of the members present assuming the presence of a
quorum or the unanimous written consent of the members of the Administrator
shall constitute action by the acting Administrator.

        2.2

Plan Awards; Interpretation; Powers of Administrator. Subject to the express
provisions of this Plan, the Administrator is authorized and empowered to do all
things necessary or desirable in connection with the authorization of Awards and
the administration of this Plan (in the case of a committee or delegation to one
or more officers, within the authority delegated to that committee or
person(s)), including, without limitation, the authority to:


  (a)

determine eligibility and, from among those persons determined to be eligible,
the particular Eligible Persons who will receive Awards;

        (b)

grant Awards to Eligible Persons, determine the price and number of securities
to be offered or awarded to any of such persons, determine the other specific
terms and conditions of Awards consistent with the express limits of this Plan,
establish the installments (if any) in which such Awards will become exercisable
or will vest (which may include, without limitation, performance and/or
time-based schedules) or determine that no delayed exercisability or vesting is
required, establish any applicable performance targets, and establish the events
of termination or reversion of such Awards;

        (c)

approve the forms of Award Agreements, which need not be identical either as to
type of Award or among Participants;

        (d)

construe and interpret this Plan and any Award Agreement or other agreements
defining the rights and obligations of the Corporation, its Affiliates, and
Participants under this Plan, make factual determinations with respect to the
administration of this Plan, further define the terms used in this Plan, and
prescribe, amend and rescind rules and regulations relating to the
administration of this Plan or the Awards;

        (e)

cancel, modify, or waive the Corporation’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding Awards, subject to any
required consent under Section 7.7.4;

1

--------------------------------------------------------------------------------


  (f)

accelerate or extend the vesting or exercisability or extend the term of any or
all outstanding Awards (within the maximum ten-year term of Awards under
Sections 5.4.2 and 6.4) in such circumstances as the Administrator may deem
appropriate (including, without limitation, in connection with a termination of
employment or services or other events of a personal nature);

        (g)

determine Fair Market Value for purposes of this Plan and Awards;

        (h)

determine the duration and purposes of leaves of absence that may be granted to
Participants without constituting a termination of their employment for purposes
of this Plan; and

        (i)

determine whether, and the extent to which, adjustments are required pursuant to
Section 7.3 hereof and authorize the termination, conversion, substitution or
succession of awards upon the occurrence of an event of the type described in
Section 7.3.


  2.3

Binding Determinations. Any action taken by, or inaction of, the Corporation,
any Affiliate, the Board or the Administrator relating or pursuant to this Plan
and within its authority hereunder or under applicable law shall be within the
absolute discretion of that entity or body and shall be final, binding and
conclusive upon all persons. Neither the Board nor the Administrator, nor any
member thereof or person acting at the direction thereof, including, without
limitation, individuals to whom the Administrator has delegated its authority
pursuant to Section 2.1 or Section 2.5, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan (or any Award), and all such persons shall be entitled to
indemnification and reimbursement by the Corporation in respect of any claim,
loss, damage or expense (including, without limitation, attorneys’ fees) arising
or resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage that may be in effect from
time to time.

        2.4

Reliance on Experts. In making any determination or in taking or not taking any
action under this Plan, the Administrator or the Board, as the case may be, may
obtain and may rely upon the advice of experts, including employees of and
professional advisors to the Corporation. No director, officer or agent of the
Corporation or any of its Affiliates shall be liable for any such action or
determination taken or made or omitted in good faith.

        2.5

Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Affiliates or to third parties.


3.

ELIGIBILITY.

   

Awards may be granted under this Plan only to those persons that the
Administrator determines to be Eligible Persons. An advisor or consultant may be
selected as an Eligible Person only if such person’s participation in this Plan
would not adversely affect (1) the Corporation’s eligibility to rely on the Rule
701 exemption from registration under the Securities Act for the offering of
shares issuable under this Plan by the Corporation, or (2) the Corporation’s
compliance with any other applicable laws. An Eligible Person may, but need not,
be granted one or more Awards pursuant to Section 5 and/or one or more Awards
pursuant to Section 6. An Eligible Person who has been granted an Award under
this Plan may, if otherwise eligible, be granted additional Awards under this
Plan if the Administrator so determines. However, a person’s status as an
Eligible Person is not a commitment that any Award will be granted to that
person under this Plan. Furthermore, an Eligible Person, who has been granted an
Award under Section 5, is not necessarily entitled to an Award under Section 6,
or vice versa, unless otherwise expressly determined by the Administrator. Each
Award granted under this Plan must be approved by the Administrator at or prior
to the grant of the Award.

    4.

STOCK SUBJECT TO THE PLAN.


  4.1

Shares Available. Subject to the provisions of Section 7.3.1, the capital stock
that may be delivered under this Plan will be shares of the Corporation’s
authorized but unissued Common Stock and any of its shares of Common Stock held
as treasury shares. The shares of Common Stock issued and delivered may be
issued and delivered for any lawful consideration.

        4.2

Share Limits. Subject to the provisions of Section 7.3.1 and further subject to
the share counting rules of Section 4.3, the maximum number of shares of Common
Stock that may be delivered pursuant to Awards granted under this Plan will not
exceed 2,000,000 shares (the “Share Limit”) in the aggregate.* As required under
Treasury Regulation Section 1.422-2(b)(3)(i) under the Code, in no event will
the number of shares of Common Stock that may be delivered pursuant to Incentive
Stock Options granted under this Plan exceed the Share Limit; provided that in
calculating the number of shares of Common Stock that remain available for
Awards of Incentive Stock Options, the rules set forth in this Section 4 shall
not apply to the extent they are contrary to Section 422 of the Code.

____________________________
* Award grants (including the number of shares subject to Awards granted) must
be structured to satisfy the requirements of Rule 701 promulgated under the
Securities Act and applicable Blue Sky laws.

2

--------------------------------------------------------------------------------


  4.3

Replenishment and Reissue of Unvested Awards. To the extent that an Award is
settled in cash or a form other than shares of Common Stock, the shares that
would have been delivered had there been no such cash or other settlement shall
not be counted against the Share Limit. No Award may be granted under this Plan
unless, on the date of grant, the sum of (a) the maximum number of shares of
Common Stock issuable at any time pursuant to such Award, plus (b) the number of
shares of Common Stock that have previously been issued pursuant to Awards
granted under this Plan, plus (c) the maximum number of shares of Common Stock
that may be issued at any time after such date of grant pursuant to Awards that
are outstanding on such date, does not exceed the Share Limit. Shares of Common
Stock that are subject to or underlie Options granted under this Plan that
expire or for any reason are canceled or terminated without having been
exercised (or shares of Common Stock subject to or underlying the unexercised
portion of such Options in the case of Options that were partially exercised),
as well as shares of Common Stock that are subject to Stock Awards or Stock Unit
Awards made under this Plan that are forfeited to the Corporation or, in the
case of Stock Awards, otherwise repurchased by the Corporation prior to the
vesting of such shares for a price not greater than the original purchase or
issue price of such shares (as adjusted pursuant to Section 7.3.1) will again,
except to the extent prohibited by law or applicable listing or regulatory
requirements (and subject to any applicable limitations of the Code in the case
of Awards intended to be Incentive Stock Options), be available for subsequent
Award grants under this Plan. Shares that are exchanged by a Participant or
withheld by the Corporation as full or partial payment in connection with any
Award under this Plan, as well as any shares exchanged by a Participant or
withheld by the Corporation or one of its Affiliates to satisfy the tax
withholding obligations related to any Award, shall be available for subsequent
Awards under this Plan.

        4.4

Reservation of Shares. The Corporation shall at all times reserve a number of
shares of Common Stock sufficient to cover the Corporation’s obligations and
contingent obligations to deliver shares with respect to Awards then outstanding
under this Plan. Under less otherwise indicated in the Award Agreement, the
shares issued under this Plan shall be Restricted Stock.


5.

OPTION GRANT PROGRAM.


  5.1

Option Grants in General. Each Option shall be evidenced by an Award Agreement
in the form approved by the Administrator. The Award Agreement evidencing an
Option shall contain the terms established by the Administrator for that Option,
as well as any other terms, provisions, or restrictions that the Administrator
may impose on the Option or any shares of Common Stock subject to the Option; in
each case subject to the applicable provisions and limitations of this Section 5
and the other applicable provisions and limitations of this Plan. The
Administrator may require that the recipient of an Option promptly execute and
return to the Corporation his or her Award Agreement evidencing the Option. In
addition, the Administrator may require that the spouse of any married recipient
of an Option also promptly execute and return to the Corporation the Award
Agreement evidencing the Option granted to the recipient or such other spousal
consent form that the Administrator may require in connection with the grant of
the Option.

        5.2

Types of Options. The Administrator will designate each Option granted under
this Plan as either an Incentive Stock Option or a Nonqualified Stock Option,
and such designation shall be set forth in the applicable Award Agreement. Any
Option granted under this Plan that is not expressly designated in the
applicable Award Agreement as an Incentive Stock Option will be deemed to be
designated a Nonqualified Stock Option under this Plan and not an “incentive
stock option” within the meaning of Section 422 of the Code. Incentive Stock
Options shall be subject to the provisions of Sections 5.5 and 5.6 in addition
to the provisions of this Plan applicable to Options generally. The
Administrator may, in its discretion, designate any Option as an Early Exercise
Option pursuant to Section 5.9.

        5.3

Option Price.


  5.3.1

Pricing Limits. Subject to the following provisions of this Section 5.3.1, the
Administrator will determine the purchase price per share of the Common Stock
covered by each Option (the “exercise price”) at the time of the grant of the
Option, which exercise price will be set forth in the applicable Award
Agreement. In no case will the exercise price of an Option be less than the
greater of:


  (a)

the par value of the Common Stock;

        (b)

subject to clause (c) below, 100% of the Fair Market Value of the Common Stock
on the date of grant; or

        (c)

in the case of an Incentive Stock Option granted to a Participant described in
Section 5.6, 110% of the Fair Market Value of the Common Stock on the date of
grant.


  5.3.2

Payment Provisions. The Corporation will not be obligated to deliver
certificates for the shares of Common Stock to be purchased on exercise of an
Option unless and until it receives full payment of the exercise price therefor,
all related withholding obligations under Section 7.6 have been satisfied, and
all other conditions to the exercise of the Option set forth herein or in the
Award Agreement have been satisfied. The purchase price of any shares of Common
Stock purchased on exercise of an Option must be paid in full at the time of
each purchase in such lawful consideration as may be permitted or required by
the Administrator, which may include, without limitation, one or a combination
of the following methods:

3

--------------------------------------------------------------------------------

  (a)

cash, check payable to the order of the Corporation, or electronic funds
transfer;

        (b)

notice and third party payment in such manner as may be authorized by the
Administrator; or

        (c)

the delivery of previously owned shares of Common Stock.

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. Shares of Common Stock
used to satisfy the exercise price of an Option (whether previously-owned shares
or shares otherwise deliverable pursuant to the terms of the Option) shall be
valued at their Fair Market Value on the date of exercise. Unless otherwise
expressly provided in the applicable Award Agreement, the Administrator may
eliminate or limit a Participant’s ability to pay the purchase or exercise price
of any Award by any method other than cash payment to the Corporation. A
cashless exercise shall not be allowed. Payment by a promissory note shall not
be allowed.

  5.4

Vesting; Term; Exercise Procedure.


  5.4.1

Vesting. An Option may be exercised only to the extent that it is vested and
exercisable. The Administrator will determine the vesting and/or exercisability
provisions of each Option (which may be based on performance criteria, passage
of time or other factors or any combination thereof), which provisions will be
set forth in the applicable Award Agreement. Unless the Administrator otherwise
expressly provides, once exercisable an Option will remain exercisable until the
expiration or earlier termination of the Option. Options issued under the Plan
are not subject to early exercise. Only vested options may be exercised.

        5.4.2

Term. Each Option shall expire not more than 10 years after its date of grant
(or such shorter period as may be applicable under Section 422 of the Code).
Each Option will be subject to earlier termination as provided in or pursuant to
Sections 5.7 and 7.3.

        5.4.3

Exercise Procedure. Any exercisable Option will be deemed to be exercised when
the Corporation receives written notice of such exercise from the Participant
(on a form and in such manner as may be required by the Administrator), together
with any required payment made in accordance with Section 5.3 and Section 7.6
and any written statement required pursuant to Section 7.5.1.

        5.4.4

Fractional Shares/Minimum Issue. Fractional share interests will be disregarded,
but may be accumulated. The Administrator, however, may determine that cash,
other securities, or other property will be paid or transferred in lieu of any
fractional share interests. No fewer than 1,000 shares (subject to adjustment
pursuant to Section 7.3.1) may be purchased on exercise of any Option at one
time unless the number purchased is the total number at the time available for
purchase under the Option.


  5.5

Limitations on Grant and Terms of Incentive Stock Options.


  5.5.1

$100,000 Limit. To the extent that the aggregate Fair Market Value of stock with
respect to which incentive stock options first become exercisable by a
Participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to Incentive Stock Options under this Plan and stock
subject to incentive stock options under all other plans of the Corporation or
any of its Affiliates, such options will be treated as nonqualified stock
options. For this purpose, the Fair Market Value of the stock subject to options
will be determined as of the date the options were awarded. In reducing the
number of options treated as incentive stock options to meet the $100,000 limit,
the most recently granted options will be reduced (recharacterized as
nonqualified stock options) first. To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Administrator may,
in the manner and to the extent permitted by law, designate which shares of
Common Stock are to be treated as shares acquired pursuant to the exercise of an
incentive stock option.

        5.5.2

Other Code Limits. Incentive Stock Options may only be granted to individuals
that are employees of the Corporation or one of its Affiliates and satisfy the
other eligibility requirements of the Code. Any Award Agreement relating to
Incentive Stock Options will contain or shall be deemed to contain such other
terms and conditions as from time to time are required in order that the Option
be an “incentive stock option” as that term is defined in Section 422 of the
Code.

        5.5.3

ISO Notice of Sale Requirement. Any Participant who exercises an Incentive Stock
Option shall give prompt written notice to the Corporation of any sale or other
transfer of the shares of Common Stock acquired on such exercise if the sale or
other transfer occurs within (a) one year after the exercise date of the Option,
or (b) two years after the grant date of the Option.

4

--------------------------------------------------------------------------------

  5.6

Limits on 10% Holders. No Incentive Stock Option may be granted to any person
who, at the time the Incentive Stock Option is granted, owns (or is deemed to
own under Section 424(d) of the Code) shares of outstanding stock of the
Corporation (or any of its Affiliates) possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation (or any of its
Affiliates), unless the exercise price of such Incentive Stock Option is at
least 110% of the Fair Market Value of the stock subject to the Incentive Stock
Option and such Incentive Stock Option by its terms is not exercisable more than
five years after the date such Incentive Stock Option is granted.

        5.7

Effects of Termination of Employment on Options.


  5.7.1

Dismissal for Cause. Unless otherwise provided in the Award Agreement and
subject to earlier termination pursuant to or as contemplated by Section 5.4.2
or 7.3, if a Participant’s employment by or service to the Corporation or any of
its Affiliates is terminated by such entity for Cause, the Participant’s Option
will terminate on the Participant’s Severance Date, whether or not the Option is
then vested and/or exercisable.

        5.7.2

Death or Disability. Unless otherwise provided in the Award Agreement
(consistent with applicable securities laws) and subject to earlier termination
pursuant to or as contemplated by Section 5.4.2 or 7.3, if a Participant’s
employment by or service to the Corporation or any of its Affiliates terminates
as a result of the Participant’s death or Total Disability:


  (a)

the Participant (or his or her Personal Representative or Beneficiary, in the
case of the Participant’s Total Disability or death, respectively), will have
until the date that is 12 months after the Participant’s Severance Date to
exercise the Participant’s Option (or portion thereof) to the extent that it was
vested and exercisable on the Severance Date;

        (b)

the Option, to the extent not vested and exercisable on the Participant’s
Severance Date, shall terminate on the Severance Date; and

        (c)

the Option, to the extent exercisable for the 12-month period following the
Participant’s Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 12-month period.


  5.7.3

Other Terminations of Employment. Unless otherwise provided in the Award
Agreement (consistent with applicable securities laws) and subject to earlier
termination pursuant to or as contemplated by Section 5.4.2 or 7.3, if a
Participant’s employment by or service to the Corporation or any of its
Affiliates terminates for any reason other than a termination by such entity for
Cause or because of the Participant’s death or Total Disability:


  (a)

the Participant will have until the date that is 3 months after the
Participant’s Severance Date to exercise his or her Option (or portion thereof)
to the extent that it was vested and exercisable on the Severance Date;

        (b)

the Option, to the extent not vested and exercisable on the Participant’s
Severance Date, shall terminate on the Severance Date; and

        (c)

the Option, to the extent exercisable for the 3-month period following the
Participant’s Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of the 3-month period.


  5.8

Option Repricing/Cancellation and Regrant/Waiver of Restrictions. Subject to
Section 4, Section 7.6.3, and Section 7.7 and the specific limitations on
Options contained in this Plan, the Administrator from time to time may
authorize, generally or in specific cases only, for the benefit of any Eligible
Person, any adjustment in the exercise price, the vesting schedule, the number
of shares subject to, or the term of, an Option granted under this Plan by
cancellation of an outstanding Option and a subsequent regranting of the Option,
by amendment, by substitution of an outstanding Option, by waiver or by other
legally valid means. Such amendment or other action may result in, among other
changes, an exercise price that is higher or lower than the exercise price of
the original or prior Option, provide for a greater or lesser number of shares
of Common Stock subject to the Option, or provide for a longer or shorter
vesting or exercise period.

5

--------------------------------------------------------------------------------


6.

STOCK AWARD AND STOCK UNIT AWARD PROGRAM.


  6.1

Stock Awards and Stock Unit Awards in General. Each Stock Award and Stock Unit
Award shall be evidenced by an Award Agreement in the form approved by the
Administrator. The Award Agreement evidencing a Stock Award or Stock Unit Award
shall contain the terms established by the Administrator for that Award, as well
as any other terms, provisions, or restrictions that the Administrator may
impose on the Award; in each case subject to the applicable provisions and
limitations of this Section 6 and the other applicable provisions and
limitations of this Plan. The Administrator may require that the recipient of a
Stock Award or Stock Unit Award promptly execute and return to the Corporation
his or her Award Agreement evidencing the Award. In addition, the Administrator
may require that the spouse of any married recipient of a Stock Award or Stock
Unit Award also promptly execute and return to the Corporation the Award
Agreement evidencing the Award granted to the recipient or such other spousal
consent form that the Administrator may require in connection with the grant of
the Award.

        6.2

Provisions Applicable to Stock Awards.


  6.2.1

Types of Stock Awards. The Administrator shall designate whether a Stock Award
shall be a Restricted Stock Award, and such designation shall be set forth in
the applicable Award Agreement.

        6.2.2

Purchase Price.


  (a)

The Administrator will determine the purchase price per share of the Common
Stock covered by each Stock Award at the time of grant of the Award. In no case
will such purchase price be less than the par value of the Common Stock.

        (b)

The Corporation will not be obligated to issue certificates or otherwise
evidence shares of Common Stock awarded under this Section 6 unless and until it
receives full payment of the purchase price therefor and all other conditions to
the purchase, as determined by the Administrator, have been satisfied. The
purchase price of any shares subject to a Stock Award must be paid in full at
the time of the purchase in such lawful consideration as may be permitted or
required by the Administrator, which may include, without limitation, one or a
combination of the methods set forth in clauses (a) through (f) in Section 5.3.2
and/or past services rendered to the Corporation or any of its Affiliates.


  6.2.3

Stock Certificates. Any stock certificates evidencing Restricted Shares will
bear a legend making appropriate reference to the restrictions imposed hereunder
and will be held by the Corporation or by a third party designated by the
Administrator until the restrictions on such shares have lapsed, the shares have
vested in accordance with the provisions of the Award Agreement and Section 6.3,
and any related loan has been repaid.

        6.2.4

Dividend and Voting Rights. Unless otherwise provided in the applicable Award
Agreement, a Participant receiving Restricted Shares will be entitled to cash
dividend and voting rights for all Restricted Shares issued even though they are
not vested, but such rights will terminate immediately as to any Restricted
Shares which cease to be eligible for vesting.


  6.3

Vesting. The restrictions imposed on the shares of Common Stock subject to a
Restricted Stock Award or on Stock Units (which may be based on performance
criteria, passage of time or other factors or any combination thereof) will be
set forth in the applicable Award Agreement.

        6.4

Term. A Stock Award or Stock Unit Award shall either vest or be forfeited not
more than 10 years after the date of grant. Each Stock Award and Stock Unit
Award will be subject to earlier termination as provided in or pursuant to
Sections 6.6 and 7.3. Subject to the requirements of Section 7.6.3, any payment
of cash or delivery of stock in payment for a Stock Award or Stock Unit Award
may be delayed until a future date if specifically authorized by the
Administrator in writing and by the Participant.

        6.5

Fractional Shares. Fractional share interests will be disregarded, but may be
accumulated. The Administrator, however, may determine that cash, other
securities, or other property will be paid or transferred in lieu of any
fractional share interests.

        6.6

Termination of Employment; Return to the Corporation; Cancellation. Unless the
Administrator otherwise expressly provides, shares of Common Stock subject to an
Award that remain subject to vesting conditions that have not been satisfied by
the time specified in the applicable Award Agreement (which may include, without
limitation, the Participant’s Severance Date), will not vest and (i) in the case
of Restricted Shares, will be reacquired by the Corporation in such manner and
on such terms as the Administrator provides, which terms shall include return or
repayment of the lower of (a) the Fair Market Value of the Restricted Shares at
the time of the termination, or (b) the original purchase price of the
Restricted Shares, without interest, to the Participant; and (ii) in the case of
Stock Units, will be cancelled without payment to the Participant therefor, in
each case to the extent not prohibited by law. The Award Agreement shall specify
any other terms or conditions of the repurchase or cancellation, as the case may
be, if the Award fails to vest. Any other Stock Award or Stock Unit Award that
has not been exercised as of a Participant’s Severance Date shall terminate on
that date unless otherwise expressly provided by the Administrator in the
applicable Award Agreement.

6

--------------------------------------------------------------------------------


  6.7

Waiver of Restrictions. Subject to Sections 4, 7.6.3 and 7.7 and the specific
limitations on Stock Awards and Stock Unit Awards contained in this Plan, the
Administrator from time to time may authorize, generally or in specific cases
only, for the benefit of any Eligible Person, any adjustment in the vesting
schedule, or the restrictions upon or the term of, a Stock Award or Stock Unit
Award granted under this Plan by amendment, by substitution of an outstanding
Stock Award or Stock Unit Award, as applicable, by waiver or by other legally
valid means.


7.

PROVISIONS APPLICABLE TO ALL AWARDS.


  7.1

Rights of Eligible Persons, Participants and Beneficiaries.


  7.1.1

Employment Status. No person shall have any claim or rights to be granted an
Award (or additional Awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.

        7.1.2

No Employment/Service Contract. Nothing contained in this Plan (or in any other
documents under this Plan or related to any Award) shall confer upon any
Eligible Person or Participant any right to continue in the employ or other
service of the Corporation or any of its Affiliates, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or any Affiliate to change such person’s compensation or other
benefits, or to terminate his or her employment or other service, with or
without cause at any time. Nothing in this Section 7.1.2, or in Section 7.3 or
7.15, however, is intended to adversely affect any express independent right of
such person under a separate employment or service contract. An Award Agreement
shall not constitute a contract of employment or service.

        7.1.3

Plan Not Funded. Awards payable under this Plan will be payable in shares of
Common Stock or from the general assets of the Corporation, and (except as to
the share reservation provided in Section 4.4) no special or separate reserve,
fund or deposit will be made to assure payment of such Awards. No Participant,
Beneficiary or other person will have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
provided) of the Corporation or any of its Affiliates by reason of any Award
hereunder. Neither the provisions of this Plan (or of any related documents),
nor the creation or adoption of this Plan, nor any action taken pursuant to the
provisions of this Plan will create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Corporation or any of its
Affiliates and any Participant, Beneficiary or other person. To the extent that
a Participant, Beneficiary or other person acquires a right to receive payment
pursuant to any Award hereunder, such right will be no greater than the right of
any unsecured general creditor of the Corporation.

        7.1.4

Charter Documents. The Certificate of Incorporation and Bylaws of the
Corporation, as either of them may lawfully be amended from time to time, may
provide for additional restrictions and limitations with respect to the Common
Stock (including additional restrictions and limitations on the voting or
transfer of Common Stock) or priorities, rights and preferences as to securities
and interests prior in rights to the Common Stock. To the extent that these
restrictions and limitations are greater than those set forth in this Plan or
any Award Agreement, such restrictions and limitations shall apply to any shares
of Common Stock acquired pursuant to the exercise of Awards and are incorporated
herein by this reference.


  7.2

No Transferability; Limited Exception to Transfer Restrictions.


  7.2.1

Limit On Exercise and Transfer. Unless otherwise expressly provided in (or
pursuant to) this Section 7.2, by applicable law and by the Award Agreement, as
the same may be amended:


  (a)

all Awards are non-transferable and will not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge;

        (b)

Awards will be exercised only by the Participant; and

        (c)

amounts payable or shares issuable pursuant to an Award will be delivered only
to (or for the account of) the Participant.

In addition, the shares shall be subject to the restrictions set forth in the
applicable Award Agreement.

7

--------------------------------------------------------------------------------


  7.2.2

Further Exceptions to Limits On Transfer. The exercise and transfer restrictions
in Section 7.2.1 will not apply to:


  (a)

transfers to the Corporation;

        (b)

transfers by gift or domestic relations order to one or more “family members”
(as that term is defined in Rule 701 promulgated under the Securities Act) of
the Participant;

        (c)

the designation of a Beneficiary to receive benefits if the Participant dies or,
if the Participant has died, transfers to or exercises by the Participant’s
Beneficiary, or, in the absence of a validly designated Beneficiary, transfers
by will or the laws of descent and distribution; or

        (d)

if the Participant has suffered a disability, permitted transfers or exercises
on behalf of the Participant by the Participant’s duly authorized legal
representative.

Notwithstanding anything else in this Section 7.2.2 to the contrary, but subject
to compliance with all applicable laws, Incentive Stock Options, Restricted
Stock Awards and Stock Unit Awards will be subject to any and all transfer
restrictions under the Code, the Securities Act, or the Exchange Act applicable
to such awards or necessary to maintain the intended tax consequences or
securities law compliance of such Awards. Notwithstanding clause (b) above but
subject to compliance with all applicable laws, any contemplated transfer by
gift or domestic relations order to one or more “family members” of a
Participant as referenced in clause (b) above is subject to the condition
precedent that the transfer be approved by the Administrator in order for it to
be effective. The Administrator may, in its sole discretion, withhold its
approval of any such proposed transfer.

  7.3

Adjustments; Changes in Control.


  7.3.1

Adjustments. Subject to Section 7.3.2 below, upon (or, as may be necessary to
effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any split-up, spin-off, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
Awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
Awards, (3) the grant, purchase, or exercise price of any outstanding Awards,
and/or (4) the securities, cash or other property deliverable upon exercise or
vesting of any outstanding Awards, in each case to the extent necessary to
preserve (but not increase) the level of incentives intended by this Plan and
the then-outstanding Awards.

       

Unless otherwise expressly provided in the applicable Award Agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based Awards to the
extent necessary to preserve (but not increase) the level of incentives by this
Plan and the then-outstanding performance-based Awards.

       

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs shall be made in a manner that satisfies applicable U.S. legal,
tax (including, without limitation and as applicable in the circumstances,
Section 424 of the Code and Section 409A of the Code) and accounting (so as to
not trigger any charge to earnings with respect to such adjustment)
requirements.

       

Without limiting the generality of Section 2.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.3.1, and the extent and nature of any such
adjustment, shall be final, binding and conclusive on all persons.

       

Unless otherwise expressly provided by the Administrator, in no event shall a
conversion of one or more outstanding shares of the Corporation’s preferred
stock (if any) or any new issuance of securities by the Corporation for
consideration be deemed, in and of itself, to require an adjustment pursuant to
this Section 7.3.1.

        7.3.2

Consequences of a Change in Control Event. Upon the occurrence of a Change in
Control Event, the Administrator may, in its sole and absolute discretion, make
provision for a cash payment in settlement of, or for the assumption,
substitution or exchange of any or all outstanding Awards (or the cash,
securities or other property deliverable to the holder(s) of any or all
outstanding Awards) based upon, to the extent relevant in the circumstances, the
distribution or consideration payable to holders of the Common Stock upon or in
respect of such event.

8

--------------------------------------------------------------------------------


 

The Administrator also has the authority to accelerate the vesting of one or
more Awards (as to all or only a portion of any Award) in such circumstances
(including, but not limited to, a Change in Control Event) as the Administrator
may determine to be appropriate.

       

The Administrator may adopt such valuation methodologies for outstanding Awards
as it deems reasonable in the event of a cash, securities or other property
settlement (which determination shall be final, binding and conclusive on all
parties). In the case of Options, but without limitation on other methodologies,
the Administrator may base such settlement solely upon the excess (if any) of
the amount payable upon or in respect of such event over the exercise price of
the Option to the extent of the then vested and exercisable shares subject to
the Option.

       

In any of the events referred to in this Section 7.3.2, the Administrator may
take such action contemplated by this Section 7.3.2 prior to such event (as
opposed to on the occurrence of such event) to the extent that the Administrator
deems the action necessary to permit the Participant to realize the benefits
intended to be conveyed with respect to the underlying shares. Without limiting
the generality of the foregoing, the Administrator may deem an acceleration to
occur immediately prior to the applicable event and/or reinstate the original
terms of the Award if an event giving rise to an acceleration does not occur.

        7.3.3

Early Termination of Awards. Upon the occurrence of a Change in Control Event,
each then-outstanding Award (whether or not vested and/or exercisable) shall
terminate, subject to any provision that has been expressly made by the
Administrator, through a plan of reorganization or otherwise, for the survival,
substitution, assumption, exchange or other continuation or settlement of such
Award and provided that, in the case of Options that will not survive or be
substituted for, assumed, exchanged, or otherwise continued or settled in the
Change in Control Event, the holder of an Award (whether vested or unvested)
shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding and vested Options in
accordance with their terms before the termination of the Awards (except that in
no case shall more than ten days’ notice of accelerated vesting (if any) and the
impending termination be required and any acceleration may be made contingent
upon the actual occurrence of the event). Unless otherwise provided by the
Administrator, the holder of an unvested Award that terminates pursuant to this
Section 7.3.3 shall not be entitled to any payment or consideration in respect
of such unvested Award. For purposes of this Section 7.3, an Award shall be
deemed to have been “assumed” if (without limiting other circumstances in which
an Award is assumed) the Award continues after the Change in Control Event,
and/or is assumed and continued by a Parent (as such term is defined in the
definition of Change in Control Event) following a Change in Control Event, and
confers the right to purchase or receive, as applicable and subject to vesting
and the other terms and conditions of the Award, for each share of Common Stock
subject to the Award immediately prior to the Change in Control Event, the
consideration (whether cash, shares, or other securities or property) received
in the Change in Control Event by the stockholders of the Corporation for each
share of Common Stock sold or exchanged in such transaction (or the
consideration received by a majority of the stockholders participating in such
transaction if the stockholders were offered a choice of consideration);
provided, however, that if the consideration offered for a share of Common Stock
in the transaction is not solely the ordinary common stock of a successor
corporation or a Parent, the Board may provide for the consideration to be
received upon exercise or payment of the Award, for each share subject to the
Award, to be solely ordinary common stock of the successor corporation or a
Parent equal in Fair Market Value to the per share consideration received by the
stockholders participating in the Change in Control Event.

        7.3.4

Other Acceleration Rules. The Administrator may override the provisions of this
Section 7.3 as to any Award by express provision in the applicable Award
Agreement and may accord any Participant a right to refuse any acceleration,
whether pursuant to the Award Agreement or otherwise, in such circumstances as
the Administrator may approve. The portion of any Incentive Stock Option
accelerated in connection with a Change in Control Event (or such other
circumstances as may trigger accelerated vesting of the Incentive Stock Option)
shall remain exercisable as an Incentive Stock Option only to the extent the
applicable $100,000 limitation on Incentive Stock Options is not exceeded. To
the extent exceeded, the accelerated portion of the Option shall be exercisable
as a Nonqualified Stock Option.

        7.3.5

Golden Parachute Limitation. Notwithstanding anything else contained in this
Section 7.3 to the contrary, in no event shall any Award or payment be
accelerated under this Section 7.3 to an extent or in a manner so that such
Award or payment, together with any other compensation and benefits provided to,
or for the benefit of, the Participant under any other plan or agreement of the
Corporation or one of its Affiliates, would not be fully deductible by the
Corporation or one of its Affiliates for federal income tax purposes because of
Section 280G of the Code. If a holder of an Award would be entitled to benefits
or payments hereunder and under any other plan or program that would constitute
“parachute payments” as defined in Section 280G of the Code, then the
Corporation shall reduce or eliminate such parachute payments in the following
order so that the Corporation or one of its Affiliates is not denied federal
income tax deductions for any “parachute payments” because of Section 280G of
the Code: cash severance benefits shall be reduced or eliminated first, then any
accelerated vesting of Options shall be reduced or eliminated, then accelerated
vesting of Stock Awards or Stock Unit Awards shall be reduced or eliminated, and
finally any other benefits to which the Participant is or may be entitled shall
be reduced or eliminated. Notwithstanding the foregoing, if a Participant is a
party to an employment or other agreement with the Corporation or one of its
Affiliates, or is a participant in a severance program sponsored by the
Corporation or one of its Affiliates that contains express provisions regarding
Section 280G and/or Section 4999 of the Code (or any similar successor
provision), or the applicable Award Agreement includes such provisions, the
Section 280G and/or Section 4999 provisions of such employment or other
agreement or plan, as applicable, shall control as to the Awards held by that
Participant (for example, and without limitation, a Participant may be a party
to an employment agreement with the Corporation or one of its Affiliates that
provides for a “gross-up” as opposed to a “cut-back” in the event that the
Section 280G thresholds are reached or exceeded in connection with a change in
control and, in such event, the Section 280G and/or Section 4999 provisions of
such employment agreement shall control as to any Awards held by that
Participant).

9

--------------------------------------------------------------------------------

  7.4

Termination of Employment or Services.


  7.4.1

Events Not Deemed a Termination of Employment. Unless the Administrator
otherwise expressly provides with respect to a particular Award, if a
Participant’s employment by or service to the Corporation or an Affiliate
terminates but immediately thereafter the Participant continues in the employ of
or service to another Affiliate or the Corporation, as applicable, the
Participant shall be deemed to have not had a termination of employment or
service for purposes of this Plan and the Participant’s Awards. Unless the
express policy of the Corporation or the Administrator otherwise provides, a
Participant’s employment relationship with the Corporation or any of its
Affiliates shall not be considered terminated solely due to any sick leave,
military leave, or any other leave of absence authorized by the Corporation or
any Affiliate or the Administrator; provided that, unless reemployment upon the
expiration of such leave is guaranteed by contract or law, such leave is for a
period of not more than three months. In the case of any Participant on an
approved leave of absence, continued vesting of the Award while on leave from
the employ of or service with the Corporation or any of its Affiliates will be
suspended until the Participant returns to service, unless the Administrator
otherwise provides or applicable law otherwise requires. In no event shall an
Award be exercised after the expiration of the term of the Award set forth in
the Award Agreement.

        7.4.2

Effect of Change of Affiliate Status. For purposes of this Plan and any Award,
if an entity ceases to be an Affiliate, a termination of employment or service
will be deemed to have occurred with respect to each Eligible Person in respect
of such Affiliate who does not continue as an Eligible Person in respect of
another Affiliate that continues as such after giving effect to the transaction
or other event giving rise to the change in status.

        7.4.3

Administrator Discretion. Notwithstanding the provisions of Section 5.7 or 6.6,
in the event of, or in anticipation of, a termination of employment or service
with the Corporation or any of its Affiliates for any reason, the Administrator
may accelerate the vesting and exercisability of all or a portion of the
Participant’s Award, and/or, subject to the provisions of Sections 5.4.2 and
7.3, extend the exercisability period of the Participant’s Option upon such
terms as the Administrator determines and expressly sets forth in or by
amendment to the Award Agreement.

        7.4.4

Termination of Consulting or Affiliate Services. If the Participant is an
Eligible Person solely by reason of clause (c) of Section 3, the Administrator
shall be the sole judge of whether the Participant continues to render services
to the Corporation or any of its Affiliates, unless a written contract or the
Award Agreement otherwise provides. If, in these circumstances, the Corporation
or any Affiliate notifies the Participant in writing that a termination of the
Participant’s services to the Corporation or any Affiliate has occurred for
purposes of this Plan, then (unless the contract or the Award Agreement
otherwise expressly provides), the Participant’s termination of services with
the Corporation or Affiliate for purposes of this Plan shall be the date which
is 10 days after the mailing of the notice by the Corporation or Affiliate or,
in the case of a termination for Cause, the date of the mailing of the notice.


  7.5

Compliance with Laws.


  7.5.1

General. This Plan, the granting and vesting of Awards under this Plan, and the
offer, issuance and delivery of shares of Common Stock, the acceptance of
promissory notes and/or the payment of money under this Plan or under Awards are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities laws, and
federal margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. The person acquiring any
securities under this Plan will, if requested by the Corporation, provide such
assurances and representations to the Corporation as the Administrator may deem
necessary or desirable to assure compliance with all applicable legal and
accounting requirements.

10

--------------------------------------------------------------------------------


  7.5.2

Compliance with Securities Laws. No Participant shall sell, pledge or otherwise
transfer shares of Common Stock acquired pursuant to an Award or any interest in
such shares except in accordance with the express terms of this Plan and the
applicable Award Agreement. Any attempted transfer in violation of this Section
7.5 shall be void and of no effect. Without in any way limiting the provisions
set forth above, no Participant shall make any disposition of all or any portion
of shares of Common Stock acquired or to be acquired pursuant to an Award,
except in compliance with all applicable federal and state securities laws and
unless and until:


  (a)

there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement;

        (b)

such disposition is made in accordance with Rule 144 under the Securities Act;
or

        (c)

such Participant notifies the Corporation of the proposed disposition and
furnishes the Corporation with a statement of the circumstances surrounding the
proposed disposition, and, if requested by the Corporation, furnishes to the
Corporation an opinion of counsel acceptable to the Corporation’s counsel, that
such disposition will not require registration under the Securities Act and will
be in compliance with all applicable state securities laws.


 

Notwithstanding anything else herein to the contrary, neither the Corporation or
any Affiliate has any obligation to register the Common Stock or file any
registration statement under either federal or state securities laws, nor does
the Corporation or any Affiliate make any representation concerning the
likelihood of a public offering of the Common Stock or any other securities of
the Corporation or any Affiliate.

        7.5.3

Share Legends. Any certificates evidencing shares of Common Stock issued or
delivered under this Plan shall bear the following legends and/or any other
appropriate or required legends under applicable laws:

       

“OWNERSHIP OF THIS CERTIFICATE, THE SHARES EVIDENCED BY THIS CERTIFICATE AND ANY
INTEREST THEREIN ARE SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFER UNDER
APPLICABLE LAW AND UNDER AGREEMENTS WITH THE CORPORATION, INCLUDING RESTRICTIONS
ON SALE, ASSIGNMENT, TRANSFER, PLEDGE OR OTHER DISPOSITION.”

       

“THE SHARES ARE SUBJECT TO THE CORPORATION’S RIGHT OF FIRST REFUSAL AND CALL
RIGHTS TO REPURCHASE THE SHARES UNDER THE CORPORATION’S STOCK INCENTIVE PLAN AND
AGREEMENTS WITH THE CORPORATION THEREUNDER, COPIES OF WHICH ARE AVAILABLE FOR
REVIEW AT THE OFFICE OF THE SECRETARY OF THE CORPORATION.”

       

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), NOR HAVE THEY BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES LAWS OF ANY STATE. NO TRANSFER OF SUCH SECURITIES
WILL BE PERMITTED UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS
TO SUCH TRANSFER, THE TRANSFER IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE
ACT, OR IN THE OPINION OF COUNSEL TO THE CORPORATION, REGISTRATION UNDER THE ACT
IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT AND WITH
APPLICABLE STATE SECURITIES LAWS.”

        7.5.4

Delivery of Financial Statements. The Corporation shall deliver annually to
Participants such financial statements of the Corporation as are required to
satisfy applicable securities laws. To the extent and at such time or times as
the Corporation is relying upon the exemption from registration under Section
12(g) of the Exchange Act pursuant to Rule 12h-1 promulgated thereunder, the
Corporation shall deliver semiannually the financial and risk information
described under Rule 701(e)(3),(4) and (5) promulgated under the Securities Act,
without regard to whether the Corporation is otherwise subject to such delivery
requirements thereunder.

        7.5.5

Confidential Information. Any financial or other information relating to the
Corporation obtained by Participants in connection with or as a result of this
Plan or their Awards shall be treated as confidential.


  7.6

Tax Matters.


  7.6.1

Tax Withholding. Upon any exercise, vesting, or payment of any Award or upon the
disposition of shares of Common Stock acquired pursuant to the exercise of an
Incentive Stock Option prior to satisfaction of the holding period requirements
of Section 422 of the Code, the Corporation or any of its Affiliates shall have
the right at its option to:

11

--------------------------------------------------------------------------------


  (a)

require the Participant (or the Participant’s Personal Representative or
Beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or Affiliate may be required
to withhold with respect to such Award event or payment;

        (b)

deduct from any amount otherwise payable (in respect of an Award or otherwise)
in cash to the Participant (or the Participant’s Personal Representative or
Beneficiary, as the case may be) the minimum amount of any taxes which the
Corporation or Affiliate may be required to withhold with respect to such Award
event or payment; or

        (c)

reduce the number of shares of Common Stock to be delivered by (or otherwise
reacquire shares held by the Participant) the appropriate number of shares of
Common Stock, valued at their then Fair Market Value, to satisfy the minimum
withholding obligation.


 

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 7.5) grant (either at the time of the Award
or thereafter) to the Participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their Fair Market Value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law. The Corporation may, with the Administrator’s
approval, accept one or more promissory notes from any Eligible Person in
connection with taxes required to be withheld upon the exercise, vesting or
payment of any Award under this Plan; provided that any such note shall be
subject to terms and conditions established by the Administrator and the
requirements of applicable law.

        7.6.2

Tax Loans. If so provided in the Award Agreement or otherwise authorized by the
Administrator, the Corporation may, to the extent permitted by law, authorize a
loan to an Eligible Person in the amount of any taxes that the Corporation or
any of its Affiliates may be required to withhold with respect to shares of
Common Stock received (or disposed of, as the case may be) pursuant to a
transaction described in Section 7.6.1. Such a loan will be for a term and at a
rate of interest and pursuant to such other terms and conditions as the
Corporation may establish, subject to compliance with applicable law. Such a
loan need not otherwise comply with the provisions of Section 5.3.3.

        7.6.3

Section 409A of the Code. Notwithstanding other provisions of the Plan or any
Award Agreement hereunder, no Award shall be granted, deferred, accelerated,
extended, paid out or modified under this Plan in a manner that would result in
the imposition of an additional tax under Section 409A of the Code upon a
Participant. In the event that it is reasonably determined by the Administrator,
in its sole and absolute discretion, that, as a result of Section 409A of the
Code, payments in respect of any Award under the Plan may not be made at the
time contemplated by the terms of the Plan or the relevant Award Agreement, as
the case may be, without causing the Participant holding such Award to be
subject to taxation under Section 409A of the Code, including as a result of the
fact that the Participant is a “specified employee” under Section 409A of the
Code, the Corporation will make such payment on the first day that would not
result in the Participant incurring any tax liability under Section 409A of the
Code. The Corporation shall use commercially reasonable efforts to implement the
provisions of this Section 7.6.3 in good faith; provided that neither the
Corporation, the Administrator nor any of the Corporation’s officers, employees,
directors or representatives shall have any liability to Participants with
respect to this Section 7.6.3.


  7.7

Plan and Award Amendments, Termination and Suspension.


  7.7.1

Board Authorization. The Board may, at any time, terminate or, from time to
time, amend, modify or suspend this Plan, in whole or in part. No Awards may be
granted during any period that the Board suspends this Plan.

        7.7.2

Stockholder Approval. To the extent then required by applicable law or any
applicable listing agency or required under Sections 162, 422 or 424 of the Code
to preserve the intended tax consequences of this Plan, or deemed necessary or
advisable by the Board, any amendment to this Plan shall be subject to
stockholder approval.

        7.7.3

Amendments to Awards. Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on Awards to Participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a Participant, and (subject to
the requirements of Sections 2.2 and 7.7.4) may make other changes to the terms
and conditions of Awards.

12

--------------------------------------------------------------------------------


  7.7.4

Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or amendment of any outstanding Award Agreement shall,
without written consent of the Participant, affect in any manner materially
adverse to the Participant any rights or benefits of the Participant or
obligations of the Corporation under any Award granted under this Plan prior to
the effective date of such change. Changes, settlements and other actions
contemplated by Section 7.3 shall not be deemed to constitute changes or
amendments for purposes of this Section 7.7.


  7.8

Privileges of Stock Ownership. Except as otherwise expressly authorized by the
Administrator, a Participant will not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the Participant. Except as expressly required by Section 7.3.1, no
adjustment will be made for dividends or other rights as a stockholder for which
a record date is prior to such date of delivery.

        7.9

Stock-Based Awards in Substitution for Awards Granted by Other Corporation.
Awards may be granted to Eligible Persons in substitution for or in connection
with an assumption of employee stock options, stock appreciation rights,
restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Affiliates, in connection with a distribution, merger
or other reorganization by or with the granting entity or an affiliated entity,
or the acquisition by the Corporation or one of its Affiliates, directly or
indirectly, of all or a substantial part of the stock or assets of the employing
entity. The Awards so granted need not comply with other specific terms of this
Plan, provided the Awards reflect only adjustments giving effect to the
assumption or substitution consistent with the conversion applicable to the
Common Stock in the transaction and any change in the issuer of the security.
Any shares that are delivered and any Awards that are granted by, or become
obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Corporation or one of its Affiliates in connection with a business or asset
acquisition or similar transaction) shall not be counted against the Share Limit
or other limits on the number of shares available for issuance under this Plan.

        7.10

Effective Date of the Plan. This Plan is effective upon the Effective Date,
subject to approval by the stockholders of the Corporation within twelve months
after the date the Board approves this Plan.

        7.11

Term of the Plan. Unless earlier terminated by the Board, this Plan will
terminate at the close of business on the day before the 10th anniversary of the
Effective Date. After the termination of this Plan either upon such stated
expiration date or its earlier termination by the Board, no additional Awards
may be granted under this Plan, but previously granted Awards (and the authority
of the Administrator with respect thereto, including the authority to amend such
Awards) shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of this Plan.

        7.12

Governing Law/Severability.


  7.12.1

Choice of Law. This Plan, the Awards, all documents evidencing Awards and all
other related documents will be governed by, and construed in accordance with,
the laws of the State of Colorado applicable to contracts executed and performed
entirely in such State.

        7.12.2

Severability. If it is determined that any provision of this Plan or an Award
Agreement is invalid and unenforceable, the remaining provisions of this Plan
and/or the Award Agreement, as applicable, will continue in effect provided that
the essential economic terms of this Plan and the Award can still be enforced.


  7.13

Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings will
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

        7.14

Non-Exclusivity of Plan. Nothing in this Plan will limit or be deemed to limit
the authority of the Board or the Administrator to grant awards or authorize any
other compensation, with or without reference to the Common Stock, under any
other plan or authority.

        7.15

No Restriction on Corporate Powers. The existence of this Plan, the Award
Agreements, and the Awards granted hereunder, shall not limit, affect or
restrict in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the Corporation’s or any Affiliate’s capital
structure or its business; (b) any merger, amalgamation, consolidation or change
in the ownership of the Corporation or any Affiliate; (c) any issue of bonds,
debentures, capital, preferred or prior preference stocks ahead of or affecting
the Corporation’s capital stock or the rights thereof; (d) any dissolution or
liquidation of the Corporation or any Affiliate; (e) any sale or transfer of all
or any part of the Corporation or any Affiliate’s assets or business; or (f) any
other corporate act or proceeding by the Corporation or any Affiliate. No
Participant, Beneficiary or any other person shall have any claim under any
Award or Award Agreement against any member of the Board or the Administrator,
or the Corporation or any employees, officers or agents of the Corporation or
any Affiliate, as a result of any such action.

13

--------------------------------------------------------------------------------


  7.16

Other Company Compensation or Benefit Programs. Payments and other benefits
received by a Participant under an Award made pursuant to this Plan shall not be
deemed a part of a Participant’s compensation for purposes of the determination
of benefits under any other employee welfare or benefit plans or arrangements,
if any, provided by the Corporation or any Affiliate, except where the
Administrator or the Board expressly otherwise provides or authorizes in
writing. Awards under this Plan may be made in addition to, in combination with,
as alternatives to or in payment of grants, awards or commitments under any
other plans or arrangements of the Corporation or any Affiliate.

8. DEFINITIONS.

“Administrator” has the meaning given to such term in Section 2.1.

“Affiliate” means (a) any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation if, at the time of
the determination, each of the corporations other than the Corporation owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain, or (b)
any corporation (other than the Corporation) in an unbroken chain of
corporations beginning with the Corporation if, at the time of the
determination, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

“Award” means an award of any Option, Stock Award or Stock Unit Award, or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.

“Award Agreement” means any writing, approved by the Administrator, setting
forth the terms of an Award that has been duly authorized and approved.

“Award Date” means the date upon which the Administrator took the action
granting an Award or such later date as the Administrator designates as the
Award Date at the time of the grant of the Award.

“Beneficiary” means the person, persons, trust or trusts designated by a
Participant, or, in the absence of a designation, entitled by will or the laws
of descent and distribution, to receive the benefits specified in the Award
Agreement and under this Plan if the Participant dies, and means the
Participant’s executor or administrator if no other Beneficiary is designated
and able to act under the circumstances.

“Board” means the Board of Directors of the Corporation.

“Cause” with respect to a Participant means (unless otherwise expressly provided
in the applicable Award Agreement, or another applicable contract with the
Participant that defines such term for purposes of determining the effect that a
“for cause” termination has on the Participant’s stock options and/or stock
awards) a termination of employment or service based upon a finding by the
Corporation or any of its Affiliates, acting in good faith and based on its
reasonable belief at the time, that the Participant:

  (a)

has been negligent in the discharge of his or her duties to the Corporation or
any Affiliate, has refused to perform stated or assigned duties or is
incompetent in or (other than by reason of a disability or analogous condition)
incapable of performing those duties;

        (b)

has been dishonest or committed or engaged in an act of theft, embezzlement or
fraud, a breach of confidentiality, an unauthorized disclosure or use of inside
information, customer lists, trade secrets or other confidential information;

        (c)

has breached a fiduciary duty, or willfully and materially violated any other
duty, law, rule, regulation or policy of the Corporation or any of its
Affiliates; or has been convicted of, or pled guilty or nolo contendere to, a
felony or misdemeanor (other than minor traffic violations or similar offenses);

        (d)

has materially breached any of the provisions of any agreement with the
Corporation or any of its Affiliates;

        (e)

has engaged in unfair competition with, or otherwise acted intentionally in a
manner injurious to the reputation, business or assets of, the Corporation or
any of its Affiliates; or

        (f)

has improperly induced a vendor or customer to break or terminate any contract
with the Corporation or any of its Affiliates or induced a principal for whom
the Corporation or any Affiliate acts as agent to terminate such agency
relationship.

14

--------------------------------------------------------------------------------

A termination for Cause shall be deemed to occur (subject to reinstatement upon
a contrary final determination by the Administrator) on the date on which the
Corporation or any Affiliate first delivers written notice to the Participant of
a finding of termination for Cause.

“Change in Control Event” means any of the following occurring after the
Effective Date:

  (a)

Approval by stockholders of the Corporation (or, if no stockholder approval is
required, by the Board alone) of the complete dissolution or liquidation of the
Corporation, other than in the context of a Business Combination that does not
constitute a Change in Control Event under paragraph (c) below;

        (b)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (1) the then-outstanding shares of common stock of the
Corporation (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this paragraph (b), the
following acquisitions shall not constitute a Change in Control Event; (A) any
acquisition directly from the Corporation, (B) any acquisition by the
Corporation, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any Affiliate or a successor, (D)
any acquisition by any entity pursuant to a Business Combination, (E) any
acquisition by a Person described in and satisfying the conditions of Rule
13d-1(b) promulgated under the Exchange Act, or (F) any acquisition by a Person
who is the beneficial owner (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of 50% or more of the Outstanding Company Common Stock and/or
the Outstanding Company Voting Securities on the Effective Date (or an
affiliate, heir, descendant, or related party of or to such Person);

        (c)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Corporation or any
corporation or other entity a majority of whose outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Corporation (a
“Subsidiary”), a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its Subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets directly or
through one or more subsidiaries (a “Parent”)), and (2) no Person (excluding any
individual or entity described in clauses (C), (E) or (F) of paragraph (b)
above) beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, more than 50% of, respectively, the then-
outstanding shares of common stock of the entity resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
50% existed prior to the Business Combination;

provided, however, that a transaction shall not constitute a Change in Control
Event if it is in connection with the underwritten public offering of the
Corporation’s securities.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended from time to time. Any reference to a
section of the Code herein will be a reference to any successor or amended
section of the Code.

“Common Stock” means the shares of the Corporation’s common stock, par value
$0.001 per share, and such other securities or property as may become the
subject of Awards, or become subject to Awards, pursuant to an adjustment made
under Section 7.3.1 of this Plan.

“Corporation” means Kranem Corporation, a Colorado corporation, and its
successors.

“Early Exercise Option” shall mean an Option eligible for exercise prior to
vesting in accordance with the provisions of Section 5.9 of this Plan. An Early
Exercise Option may be a Nonqualified Stock Option or an Incentive Stock Option,
as designated by the Administrator in the applicable Award Agreement.

“Effective Date” means the date the Board approved this Plan.

“Eligible Person” means any person who qualifies as one of the following at the
time of grant of the respective Award: (i) an officer (whether or not a
director) or employee of the Corporation or any of its Affiliates; (ii) any
member of the Board; or any director of one of the Corporation’s Affiliates; or
(iii) any individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Affiliates, as applicable, in a
capital raising transaction or as a market maker or promoter of that entity’s
securities) to the Corporation or one of its Affiliates.

15

--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, each as amended from time to time.

“Fair Market Value,” for purposes of this Plan and unless otherwise determined
or provided by the Administrator in the circumstances, means as follows:

  (a)

If the Common Stock is listed or admitted to trade on the New York Stock
Exchange or other national securities exchange (the “Exchange”), the Fair Market
Value shall equal the closing price of a share of Common Stock as reported on
the composite tape for securities on the Exchange for the date in question, or,
if no sales of Common Stock were made on the Exchange on that date, the closing
price of a share of Common Stock as reported on said composite tape for the next
preceding day on which sales of Common Stock were made on the Exchange. The
Administrator may, however, provide with respect to one or more Awards that the
Fair Market Value shall equal the closing price of a share of Common Stock as
reported on the composite tape for securities listed on the Exchange on the last
trading day preceding the date in question or the average of the high and low
trading prices of a share of Common Stock as reported on the composite tape for
securities listed on the Exchange for the date in question or the most recent
trading day.

        (b)

If the Common Stock is not listed or admitted to trade on a national securities
exchange, the Fair Market Value shall be the value as reasonably determined by
the Administrator for purposes of the Award in the circumstances; provided that
Fair Market Value shall be determined pursuant to a valuation of the Corporation
by an independent appraisal that meets the requirements of Section 401(a)(28)(C)
of the Code as of a date that is no more than 12 months before the date of grant
of the Award or another methodology for determining fair market value that
complies with Section 409A of the Code.

The Administrator also may adopt a different methodology for determining Fair
Market Value with respect to one or more Awards if a different methodology is
necessary or advisable to secure any intended favorable tax, legal or other
treatment for the particular Award(s) (for example, and without limitation, the
Administrator may provide that Fair Market Value for purposes of one or more
Awards will be based on an average of closing prices (or the average of high and
low daily trading prices) for a specified period preceding the relevant date).

Any determination as to Fair Market Value made pursuant to this Plan shall be
made without regard to any restriction other than a restriction which, by its
terms, will never lapse, and shall be final, binding and conclusive on all
persons with respect to Awards granted under this Plan.

“Incentive Stock Option” means an Option that is designated and intended as an
“incentive stock option” within the meaning of Section 422 of the Code, the
award of which contains such provisions (including but not limited to the
receipt of stockholder approval of this Plan, if the award is made prior to such
approval) and is made under such circumstances and to such persons as may be
necessary to comply with that section.

“Nonqualified Stock Option” means an Option that is not an “incentive stock
option” within the meaning of Section 422 of the Code and includes any Option
designated or intended as a Nonqualified Stock Option and any Option designated
or intended as an Incentive Stock Option that fails to meet the applicable legal
requirements thereof.

“Option” means an option to purchase Common Stock granted under Section 5 of
this Plan. The Administrator will designate any Option granted to an employee of
the Corporation or an Affiliate as a Nonqualified Stock Option or an Incentive
Stock Option.

“Participant” means an Eligible Person who has been granted and holds an Award
under this Plan.

“Personal Representative” means the person or persons who, upon the disability
or incompetence of a Participant, has acquired on behalf of the Participant, by
legal proceeding or otherwise, the power to exercise the rights or receive
benefits under this Plan by virtue of having become the legal representative of
the Participant.

“Plan” means this Kranem Corporation Stock Incentive Plan, as it may hereafter
be amended from time to time.

“Public Offering Date” means the date the Common Stock is first registered under
the Exchange Act and listed or quoted on a recognized national securities
exchange.

“Restricted Shares” or “Restricted Stock” means shares of Common Stock awarded
to a Participant under this Plan, subject to payment of such consideration and
such conditions on vesting (which may include, among others, the passage of
time, specified performance objectives or other factors) and such transfer and
other restrictions as are established in or pursuant to this Plan and the
related Award Agreement, to the extent such remain unvested and restricted under
the terms of the applicable Award Agreement.

16

--------------------------------------------------------------------------------

“Restricted Stock Award” means an award of Restricted Stock.

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, each as amended from time to time.

“Severance Date” with respect to a particular Participant means, unless
otherwise provided in the applicable Award Agreement:

  (a)

if the Participant is an Eligible Person under clause (a) of Section 3 and the
Participant’s employment by the Corporation or any of its Affiliates terminates
(regardless of the reason), the last day that the Participant is actually
employed by the Corporation or such Affiliate (unless, immediately following
such termination of employment, the Participant is a member of the Board or, by
express written agreement with the Corporation or any of its Affiliates,
continues to provide other services to the Corporation or any Affiliate as an
Eligible Person under clause (c) of Section 3, in which case the Participant’s
Severance Date shall not be the date of such termination of employment but shall
be determined in accordance with clause (b) or (c) below, as applicable, in
connection with the termination of the Participant’s other services);

        (b)

if the Participant is not an Eligible Person under clause (a) of Section 3 but
is an Eligible Person under clause (b) thereof, and the Participant ceases to be
a member of the Board (regardless of the reason), the last day that the
Participant is actually a member of the Board (unless, immediately following
such termination, the Participant is an employee of the Corporation or any of
its Affiliates or, by express written agreement with the Corporation or any of
its Affiliates, continues to provide other services to the Corporation or any
Affiliate as an Eligible Person under clause (c) of Section 3, in which case the
Participant’s Severance Date shall not be the date of such termination but shall
be determined in accordance with clause (a) above or (c) below, as applicable,
in connection with the termination of the Participant’s employment or other
services);

        (c)

if the Participant is not an Eligible Person under clause (a) or clause (b) of
Section 3 but is an Eligible Person under clause (c) thereof, and the
Participant ceases to provide services to the Corporation or any of its
Affiliates as determined in accordance with Section 7.4.4 (regardless of the
reason), the last day that the Participant actually provides services to the
Corporation or such Affiliate as an Eligible Person under clause (c) of Section
3 (unless, immediately following such termination, the Participant is an
employee of the Corporation or any of its Affiliates or is a member of the
Board, in which case the Participant’s Severance Date shall not be the date of
such termination of services but shall be determined in accordance with clause
(a) or (b) above, as applicable, in connection with the termination of the
Participant’s employment or membership on the Board).

“Stock Award” means an award of shares of Common Stock under Section 6 of this
Plan. A Stock Award may be a Restricted Stock Award or an award of unrestricted
shares of Common Stock.

“Stock Unit Award” means an award of Stock Units under Section 6 of this Plan.

“Stock Unit” means a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of Common Stock
solely for purposes of determining the payment of a Stock Unit Award. Stock
Units are not outstanding shares of Common Stock and do not entitle a
Participant to any dividend, voting or other rights in respect of any shares of
Common Stock represented thereby or acquirable thereunder; provided, however,
that Stock Units may, by express provision in the applicable Award Agreement,
entitle a Participant to dividend equivalent rights, as determined by the
Administrator. Stock Units shall not be treated as property or as a trust fund
or any kind.

“Total Disability” means a “total and permanent disability” within the meaning
of Section 22(e)(3) of the Code and, with respect to Awards other than Incentive
Stock Options, such other disabilities, infirmities, afflictions, or conditions
as the Administrator may include.

17

--------------------------------------------------------------------------------